        Case 1:20-cr-00130-CM Document 2 Filed 02/14/20 Page 1 of 4
                                                                                                  \
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              -       X

                                                              SEALED INDICTMENT
 UNITED STATES OF AMERICA
                                                               20 Cr.
                v. -

 JUAN ROJAS, and
 JOSE MEJICANOS,

              Defendants.

                                      -   -       -       X

                                          COUNT ONE

                            (Narcotics co2iQc                                     J._30
      The Grand Jury charges:

    · -1.     From- at-least· ±n or ·ab-out-- Decemher 20-1-g---,-- through in or

 about February 13, 2020, in the Southern District of New York and

 elsewhere,    JUAN     ROJAS   and       JOSE            MEJICANOS,    the   defendants,   and

 others known and unknown, intentionally and knowingly did combine,

 conspire,    confederate, and agree together and with each other to

 violate the narcotics laws of the United States.

      2.      It was a part and an object of the conspiracy that JUAN

 ROJAS and JOSE MEJICANOS, the defendants, would and did distribute

 and possess with the intent to distribute a controlled substance,

 in violation of Title 21, United States Code, Section 841(a) (1).




                  _,
                   ''
           Case 1:20-cr-00130-CM Document 2 Filed 02/14/20 Page 2 of 4



      3.     The     controlled      substance      that      JUAN   ROJAS      and   JOSE

MEJICANOS,     the    defendants,     conspired to distribute and possess

with the intent to distribute was 5 kilograms and more of mixtures

and   substances       containing     a   detectable       amount    of    cocaine,     in

violation of Title 21, United States Code, Section 841 (b) (1) (A).

               (Title 21, United States Code, Section 846.)

                              FORFEITURE ALLEGATION

      4.     As a result of committing the offense alleged in Count

One   of    this     Indictment,     JUAN       ROJAS   and   JOSE     MEJICANOS,     the

defendants, shall forfeit to the United States, pursuant to Title

21,   United       States    Code,   Section       853,    any   and      all   property

constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of said offense and any and all property

used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, said-offense, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said offense.

                            Substitute Assets Provision

      5.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

             a.      cannot be located upon the exercise of due
                     diligence;

             b.      has been transferred or sold to, or deposited
                     with, a third person;




                                            2
         Case 1:20-cr-00130-CM Document 2 Filed 02/14/20 Page 3 of 4



            c.   has been placed beyond the jurisdiction of the
                 Court;

            d.   has been substantially diminished in value; or

            e.   has been commingled with other property which
                 cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States   Code,   Section   853 (p),   to   seek   forfeiture   of   any   other

property of the defendants up to the value of the above forfeitable

property.

             (Title 21, United States Code, Section 853.)




··rt/Ji~
FORPERSON                                  G~S~B~
                                           United States Attorney




                                       3
Case 1:20-cr-00130-CM Document 2 Filed 02/14/20 Page 4 of 4




         Form No. USA-33s-274         (Ed. 9-25-58)



             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                             v.

                    JUAN ROJAS, and
                     JOSE MEJICANOS

                                              Defendants.


                   SEALED INDICTMENT

                           20 Cr.

                   (21   u.s.c.   §   846.)

                 GEOFFREY S. BERMAN
                United States Attorney



                   l!Gt!k1iin -
